Citation Nr: 0609802	
Decision Date: 04/04/06    Archive Date: 04/13/06

DOCKET NO.  02-17 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUE

Entitlement to an increased rating for left hip arthritis 
with femoral head avascular necrosis, status postoperative 
fracture dislocation, currently evaluated as 60 percent 
disabling.



ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from August 1976 to July 1981.

This appeal to the Board of Veterans Appeals (Board) arises 
from a March 2002 rating action that denied a rating in 
excess of 60 percent for left hip arthritis with femoral head 
avascular necrosis, status postoperative fracture 
dislocation.  The veteran filed a Notice of Disagreement in 
October 2002.  The RO issued a Statement of the Case (SOC) in 
November 2002, and the veteran filed a Substantive Appeal 
later  that month.

In April 2004 and April 2005, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.  After accomplishing some of the 
requested action, the RO continued the denial of the claim 
(as reflected in the November 2004 and January 2006 
Supplemental SOCs (SSOCs)).

For reasons expressed below, the issue on appeal is again 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

The Board finds that further RO action on the claim on appeal 
is warranted, even though such action will, regrettably,  
further delay an appellate decision on the matter currently 
on appeal.  

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms thereof.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998).  

In April 2005, the Board remanded this case to the RO to 
obtain additional medical records of treatment and evaluation 
of the veteran's left hip disability.  Although some medical 
records were obtained from the Salem, Virginia VA Medical 
Center (VAMC), the Board finds that significant pertinent 
additional records remain outstanding.  

On December 2005 VA examination, the physician did not 
examine the veteran's left hip, but, instead, referred to 
Larry G. Lipscomb, M.D.,'s July 14, 2005 orthopedic 
consultation report for a full evaluation of his left lower 
extremity.  However, the report of Dr. Lipscomb's orthopedic 
evaluation is not of record.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the 
Board finds that the complete records of all treatment and 
evaluation of the veteran's left hip at the Salem, Virginia 
VAMC from July 14, 2005 to the present time should be 
obtained and associated with the claims file; these must 
specifically include Dr. Lipscomb's July 14, 2005 orthopedic 
examination report.  The Board points out that, under 
38 C.F.R. § 3.159(b), efforts to obtain Federal records 
should continue until either the records are received, or 
notification is provided that further efforts to obtain such 
records would be futile.  See 38 C.F.R. § 3.159(c)(1).  

The Board also notes that, in the September 2005 medical 
report,  the examiner noted that the veteran had been 
declared disabled since November 2004 and was not currently 
working.  While Social Security Administration (SSA) records 
are not controlling for VA determinations, they may be 
"pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. 
App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Hence, when the VA is put on notice of the possible 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; also, Lind v. Principi, 3 Vet. App. 493, 494 
(1992).  Thus, the Board finds that the RO should obtain and 
associate with the claims file a copy of any SSA decision 
awarding the veteran disability benefits, as well as copies 
of all medical records underlying such determination, 
following the current procedures prescribed in 38 C.F.R. 
§ 3.159(c) with respect to requesting records from Federal 
facilities. 
    
The action identified herein is consistent with the duties 
imposed by the Veterans Claims Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103 and 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  However, identification of specific action requested 
on remand does not relieve the RO of the responsibility to 
ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claims on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Salem 
VAMC complete copies of all records of 
medical treatment and/or evaluation of 
the veteran's left hip,  from July 2005 
to the present time, to specifically 
include the report of a July 14, 2005 
orthopedic evaluation  by Larry G. 
Lipscomb, M.D.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims file. 

2.  The RO should obtain from the SSA a 
copy of any decision awarding the veteran 
disability benefits, as well as copies of 
all medical records underlying such 
determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall.

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO must furnish to him 
an appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford him the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 


handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).
 
 
 
 

